Steve W. Berman (admitted pro hac vice)
Shayne C. Stevenson (admitted pro hac vice)
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Ave, Suite 2000
Seattle, WA 98101
(206) 623-7292
steve@hbsslaw.com
shaynes@hbsslaw.com

Elaine T. Byszewski (SBN 222304)
HAGENS BERMAN SOBOL SHAPIRO LLP
301 N. Lake Avenue, Suite 920
Pasadena, CA 91101
(213) 330-7150
elaine@hbsslaw.com

Attorneys for Plaintiff Allen Lee and the Proposed Class


                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION


ALLEN LEE, on behalf of himself and all                  Case Nos. 18-cv-5987-VC
others similarly situated,
                                                         CLASS ACTION
                                      Plaintiff,
                                                         RESPONSE TO DEFENDANTS’
       v.                                                STATEMENT OF RECENT DECISION

TICKETMASTER L.L.C., a Virginia
corporation, LIVE NATION                                 Place: Courtroom 4
ENTERTAINMENT, INC., a Delaware
corporation,                                             Judge: Hon. Vince Chhabria

                                   Defendants.




RESPONSE TO DEFS’ STATEMENT OF RECENT DECISION     -1-
          On March 13, 2019, defendants filed a “Statement of Recent Decision,” Dkt. 41, with a copy

of the recent decision in Dickey v. Ticketmaster LLC, et al., 18-cv-9052, Dkt. 33 (C.D. Cal. Mar. 12,

2019) (Wu, J.), granting defendants’ motion to compel arbitration.

          In their “Statement,” the defendants characterize the plaintiff’s claims in Dickey as

“substantially similar to those” in the case at bar.1 That is incorrect.

           The claims of legacy customers like Mr. Allen Lee—who formed a contract with

Ticketmaster in 2002, nine years prior to the first whiff of an arbitration clause—are not

“substantially similar” to those in Dickey. The court in Dickey did not address whether those with

long-standing Ticketmaster (or TicketExchange) accounts were ever notified of new arbitration

contract terms imposed in 2011, as required in the Ninth Circuit.2 Mr. Lee was given no notice.

          Yes, Mr. Lee’s claim is very different. It turns on notice under contract law. And contract

law tells us that the defendants are the least cost avoider, the superior risk bearer, and the repeat

player with the “onus” to actually notify legacy consumers like Mr. Lee.3 Many companies provide

notice of new terms; defendants made a business decision not to. So Mr. Lee gets his day in Court.



DATED: March 14, 2019                           HAGENS BERMAN SOBOL SHAPIRO LLP

                                                By:      /s/ Steve W. Berman
                                                Steve W. Berman (admitted pro hac vice)
                                                Shayne C. Stevenson (admitted pro hac vice)
                                                1301 Second Ave, Suite 2000
                                                Seattle, WA 98101
                                                (206) 623-7292
                                                steve@hbsslaw.com
                                                shaynes@hbsslaw.com

                                                Elaine T. Byszewski (SBN 222304)
                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                301 North Lake Avenue, Suite 920
                                                Pasadena, CA 91101
    1
        Defendants’ Statement of Recent Decision, Dkt. 41, at 2.
    2
     See, e.g., Rodman v. Safeway, 694 F. App’x 612, 613 (9th Cir. 2017) (online merchant cannot
“unilaterally amend the Special Terms without notice”); Nguyen v. Barnes & Noble, Inc., 763 F.3d.
1171, 1175-79 (9th Cir. 2014).
    3
        Nguyen, 763 F.3d. at 1179.


RESPONSE TO DEFS’ STATEMENT OF RECENT DECISION     -2-
                                             (213) 330-7150
                                             elaine@hbsslaw.com

                                             Attorneys for Plaintiff Allen Lee and the Proposed
                                             Class




RESPONSE TO DEFS’ STATEMENT OF RECENT DECISION   -3-
